 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   DENISE MOORE,                              Case No.: 2:19-cv-00907-RFB-VCF
20                  Plaintiff,
21
     vs.                                STIPULATION AND ORDER
                                        DISMISSING EQUIFAX INFORMATION
22
     EQUIFAX INFORMATION SERVICES, LLC, SERVICES, LLC WITH PREJUDICE
23   PLUSFOUR, INC.; and SETERUS,
24                  Defendants.
25

26

27

28   STIPULATION AND ORDER DISMISSING EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE -
     1
 1          PLEASE TAKE NOTICE that Plaintiff Denise Moore (“Plaintiff”) and Defendant Equifax
 2
     Information Services, LLC (“Equifax”) hereby stipulate and agree that the above-entitled action
 3
     shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
 4
            There are no longer any issues in this matter between Plaintiff Denise Moore and Equifax
 5

 6   to be determined by the Court, and Equifax is the only remaining defendant. Plaintiff hereby

 7   stipulates that all of her claims and causes of action against Equifax, which were or could have
 8
     been the subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees
 9
     to any party.
10
            IT IS SO STIPULATED.
11
            Dated December 23, 2019.
12
      KNEPPER & CLARK LLC                              CLARK HILL PLLC
13
      /s/ Shaina R. Plaksin                            /s/ Jeremy J. Thompson
14    Matthew I. Knepper, Esq., NBN 12796              Jeremy J. Thompson, Esq., NBN 12503
15    Miles N. Clark, Esq., NBN 13848                  Email: jthompson@clarkhill.com
      Shaina R. Plaksin, Esq., NBN 13935
16    KNEPPER & CLARK LLC                              Counsel for Defendant
      Email: matthew.knepper@knepperclark.com          Equifax Information Services LLC
17    Email: miles.clark@knepperclark.com
18    Email: shaina.plaksin@knepperclark.com

19    HAINES & KRIEGER LLC
      David H. Krieger, Esq., NBN 9086
20    Email: dkrieger@hainesandkrieger.com
21
      Counsel for Plaintiff
22    ORDER GRANTING STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
23
                                 SERVICES, LLC, WITH PREJUDICE
24
            IT IS SO ORDERED.
25                                                 ________________________________
                                                  _________________________________________
                                                   RICHARD F. BOULWARE, II
26                                                UNITED STATES DISTRICT COURT JUDGE
                                                   UNITED STATES DISTRICT JUDGE
27
                                                   DATEDthis
                                                  DATED  this____
                                                              26th day
                                                                   day of
                                                                       of _________
                                                                          December, 2019.
28   STIPULATION AND ORDER DISMISSING EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE -
     2
